Exhibit 10.1 NOL PRESERVATION AGREEMENT THIS NOL PRESERVATION AGREEMENT (this “ Agreement ”), dated as of July 31, 2015 (the “ Effective Date ”), is entered into by and between Golden Entertainment, Inc., a Minnesota corporation (the “ Company ”), The BlakeL. Sartini and DeliseF. Sartini Family Trust (including any successor or assign of any such investor, the “ Sartini Investor ”), the several investor signatories listed on Schedule A hereto (including any successor or assign of any such investor, each a “
